Citation Nr: 1209933	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for headaches, including as secondary to an undiagnosed illness.

2. Whether new and material evidence has been received to reopen a claim for service connection for bleeding gums, including as secondary to an undiagnosed illness.

3. Whether new and material evidence has been received to reopen a claim for service connection for chest pain, including as secondary to an undiagnosed illness.

4. Whether new and material evidence has been received to reopen a claim for service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, including as secondary to an undiagnosed illness.

5. Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue, including as secondary to an undiagnosed illness.

6. Entitlement to service connection for post-traumatic stress disorder (PTSD).

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for low back disability.

10. Entitlement to service connection for diarrhea.

11. Entitlement to service connection for shin splints.

12. Entitlement to a higher disability rating for tinea pedis with onychomycosis of toenails, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a February 1998 rating decision, the RO denied service connection for a low back disorder and for bilateral shin splints. The RO granted service connection for tinea pedis with onychomycosis of toenails, and assigned a 10 percent rating for that disability. In an August 1998 rating decision, the RO denied service connection, including as due to an undiagnosed illness, for multiple conditions, including, inter alia, headaches, bleeding gums, chest pain, and a condition described as generalized joint pain with generalized muscles aches and numbness, and chronic fatigue.

In March 2001 decision, the Board found that, with respect to several issues, the Veteran had not perfected an appeal of the August 1998 rating decision. The Board therefore dismissed several service connection claims, including those for headaches, bleeding gums, and chronic fatigue. The Board adjudicated and denied the Veteran's appeals for service connection for chest pain and for generalized joint pain with generalized muscles aches and numbness.

In an August 2006 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for generalized joint pain with generalized muscles aches and numbness. The RO continued the 10 percent rating for tinea pedis with onychomycosis of toenails. In a July 2008 rating decision, the RO denied reopening of previously denied claims for service connection for headaches, for bleeding gums, for chest pain, for generalized joint pains, muscle aches, and numbness, and for chronic fatigue. The RO denied service connection for PTSD, bilateral hearing loss, tinnitus, low back disorder, and diarrhea. The RO continued the 10 percent rating for tinea pedis with onychomycosis of toenails.

In the decision below, the Board grants reopening of the previously denied claim for service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, including as secondary to an undiagnosed illness. The issues of the reopened joint and muscle disorder service connection claim, on its merits, and of the PTSD, low back disorder, diarrhea, and shin splints service connection claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not perfect an appeal from an August 1998 rating decision denying service connection for headaches, bleeding gums, and chronic fatigue, including as secondary to an undiagnosed illness.

2. Evidence received since the August 1998 rating decision does not raise a reasonable possibility of substantiating a claim for service connection for headaches, including as secondary to an undiagnosed illness.

3. In a July 2008 rating decision, the RO denied reopening of the previously denied claim for service connection for bleeding gums.

4. Following the July 2008 rating decision, the Veteran did not file a notice of disagreement nor a substantive appeal addressing the issue of service connection for bleeding gums.

5. In March 2001, the Board denied service connection for chest pain, including as secondary to an undiagnosed illness.

6. Evidence received since the March 2001 Board decision does not raise a reasonable possibility of substantiating a claim for service connection for chest pain, including as secondary to undiagnosed illness.

7. The Veteran did not file a notice of disagreement with an August 2006 rating decision denying reopening of a previously denied claim for service connection for generalized joint pain, muscle aches, and numbness, including as secondary to an undiagnosed illness.

8. Evidence received since the August 2006 rating decision addresses the existence and nature of a bilateral elbow disability.

9. Evidence received in the August 1998 rating decision does not raise a reasonable possibility of substantiating a claim for service connection for chronic fatigue, including as secondary to an undiagnosed illness.

10. The Veteran does not have disabling hearing impairment.

11. The Veteran does not have tinnitus.

12. The Veteran's tinea pedis with onychomycosis of toenails affects less than 20 percent of the entire body, and is treated by oral and topical antifungal medication, without systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The August 1998 rating decision denying service connection for headaches, bleeding gums, and chronic fatigue is a final decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. Evidence received since the August 1998 rating decision is not new and material to a claim for service connection for headaches, including as secondary to an undiagnosed illness; the claim is not reopened. 38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Neither a notice of disagreement nor a substantive appeal has been filed as to the issue of reopening a previously denied claim for service connection for bleeding gums. 38 U.S.C.A. §§  38 C.F.R. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (2011).

4. The March 2001 Board decision denying service connection for chest pain is a final decision. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

5. Evidence received since the March 2001 Board decision is not new and material to a claim for service connection for chest pain, including as secondary to an undiagnosed illness; the claim is not reopened. 38 U.S.C.A. §§ 5108,7105; 38 C.F.R. § 3.156.

6. The August 2006 rating decision denying reopening of a previously denied claim for service connection for generalized joint pain, muscle aches, and numbness, including as secondary to an undiagnosed illness, is a final decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

7. Evidence received since the August 2006 rating decision is new and material to the claim for service connection for generalized joint pain, muscle aches, including bilateral elbow disability, including as secondary to an undiagnosed illness; that claim is reopened. 38 U.S.C.A. §§ 5108,7105; 38 C.F.R. § 3.156.

8. Evidence received since the August 1998 rating Board decision is not new and material to a claim for service connection for chronic fatigue, including as secondary to an undiagnosed illness; the claim is not reopened. 38 U.S.C.A. §§ 5108,7105; 38 C.F.R. § 3.156.

9. No disabling hearing impairment was incurred or aggravated in service, nor may any disabling hearing impairment be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

10. No tinnitus was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. § 3.303 (2011).

11. The Veteran's tinea pedis with onychomycosis of toenails has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 7806, 7813, 7820 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in May 2001, July 2001, April 2006, February 2008, May 2008, and July 2009. In those letters, the RO advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The RO notified the Veteran of the information and evidence necessary to reopen the previously denied claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006). In an August 1998 rating decision, the RO informed the Veteran of the basis for denial of claims, and of the requirements for establishing service connection for disability resulting from an undiagnosed illness. The case was last adjudicated in December 2009.

With respect to the issues that the Board presently is deciding, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit 
consideration on the merits of the claims that the Board presently is deciding. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Headaches

The RO granted one service connection claim and denied other service connection claims in a February 1998 rating decision. In an August 1998 rating decision, the RO denied service connection for multiple conditions, including tension headaches. The Veteran filed a notice of disagreement (NOD) with the 1998 rating decisions. In February 1999, the RO issued a statement of the case (SOC). In March 1999, the RO received a substantive appeal from the Veteran. The substantive appeal listed as appealed some, but not all, of the issues addressed in the SOC. The substantive appeal did not address the issue of service connection for headaches.

After the Veteran initiates an appeal of a VA rating decision by submitting an NOD, and VA issues an SOC, the Veteran must perfect the appeal by filing a substantive appeal. See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§  20.202, 20.302. In a March 2011 decision, the Board found that the Veteran did not file a substantive appeal pertaining to several service connection claims, including that for tension headaches. The Board dismissed the appeal with respect to tension headaches. Therefore, the August 1998 rating decision denying service connection for tension headaches became a final decision.

In January 2008, the Veteran again sought service connection for headaches. If a claim of entitlement to service connection has been previously denied, and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance of the Veteran's claim service connection for headaches was the August 1998 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Certain chronic disabilities, which are listed in VA regulations, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The RO addressed the Veteran's claim for service connection for tension headaches as a claim for service connection for a disability due to an undiagnosed illness. The Veteran had service in Southwest Asia, in Saudi Arabia, from September 1990 to April 1991. For service members who served in the Southwest Asia theater of operations during the Persian Gulf War, and who exhibit objective indications of a chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected, provided that the disability became manifest during active service in the Southwest Asia theater of operations, or became manifest to a degree of 10 percent disabling or more not later than December 31, 2011; and provided that the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The evidence that was in the Veteran's claims file in August 1998 includes service treatment records, post-service treatment records, VA examination reports, and statements from the Veteran. The service treatment records do not show any reports of headache. On VA neurological examination in March 1998, the Veteran reported having headaches since his service in the Persian Gulf. He stated that the headaches occurred two to three times a month, lasted two to three hours, and were relieved by nonprescription analgesics. The examiner concluded that the headaches the Veteran described were mostly tension type headaches. The examiner's impression was tension headaches.

The evidence that has been added to the claims file since August 1998 includes more recent medical records and statements from the Veteran. In January 2008, the Veteran requested service connection for headaches, described as migraine headaches, with lightheadedness, dizziness, and nausea. He indicated that claimed conditions including headaches had continued and worsened through the present. Private and VA medical records added to the file do not contain any report of headaches.

In the August 1998 rating decision, the RO denied the claim for service connection for headaches based on undiagnosed illness on the grounds that the Veteran's headaches had never manifested to a degree of 10 percent disabling or more. Under the VA Rating Schedule, migraine headaches are rated as 10 percent disabling if there are characteristic prostrating attacks averaging one in two months over the last several months. If there are less frequent attacks, the headache disorder is rated as 0 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). The Veteran's headaches as described on examination in 1998 did not warrant a 10 percent rating. The evidence added since August 1998, including the Veteran's statement that conditions including headaches had worsened, does not significantly help to show that his headaches have ever warranted a 10 percent rating. Nor does the new evidence help to show that a chronic headache disorder began during service. Even though the threshold for material evidence is low, the evidence added since August 1998 does not meet that threshold by supporting any previously unproven element of the claim. Thus, the new evidence is not material. In the absence of evidence that is both new and material, the Board denies the request to reopen the claim.

Bleeding Gums

In the August 1998 rating decision, the RO denied service connection for bleeding gums, including as due to an undiagnosed illness. The Veteran filed an NOD with that decision, and the RO issued an SOC. The Veteran did not include bleeding gums, however, in the list of service connection claims he provided in the substantive appeal he filed in 1999. In March 2001, the Board found that the Veteran had not filed a substantive appeal with respect to the issue of bleeding gums. The Board dismissed that issue. Therefore, the August 1988 rating decision with respect to that issue became final.

In January 2008, the Veteran requested service connection for continued bleeding gums. In a July 2008 rating decision, the RO denied reopening of a previously denied claim for service connection for bleeding gums. The Veteran filed an NOD in January 2009. He listed multiple claimed conditions, but did not include bleeding gums. In December 2009, the RO issued an SOC which included the issue of bleeding gums. In January 2010, the Veteran submitted a substantive appeal which included multiple issues, but did not include the issue of bleeding gums.

The Veteran did not include service connection for bleeding gums on the NOD, nor on the substantive appeal, addressing the July 2008 rating decision denying reopening of that claim. The Veteran thus neither initiated nor perfected an appeal of the denial of reopening. As an appeal on that issue has not been perfected, the Board does not have jurisdiction to adjudicate that issue. 38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (2011); see also YT v. Brown, 9 Vet. App. 195 (1996).

Chest Pain

In the August 1998 rating decision, the RO denied service connection for chest pain, including as due to undiagnosed illness. The Veteran appealed that decision to the Board. In a March 2001 decision, the Board denied service connection for chest pain, including as due to undiagnosed illness. In January 2008, the Veteran again sought service connection for chest pain. In the July 2008 rating decision, the RO denied reopening of a previously denied claim for service connection for chest pain, to include as due to undiagnosed illness. The Veteran appealed the July 2008 rating decision.

A Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011). A Board decision can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002). The March 2001 Board decision is the last final disallowance of the claim. The Board will consider whether new and material evidence has been received since that decision.

The evidence that was in the claims file in March 2001 includes service treatment records, post-service treatment and examination records, and statements from the Veteran. The Veteran's service treatment records do not contain any reports of chest pain. After service, in a May 1997 claim, the Veteran reported having intermittent chest pain. In June 1997, he wrote that he had continuous chest pain that varied in severity. On VA examination in March 1998, the Veteran reported having chest pain, particularly with deep inspiration. The examiner found that the Veteran's lungs were clear to auscultation and percussion. The examiner noted point tenderness at one rib along the left sternal border. The examiner found that the evidence was suggestive of costochondritis. Chest x-rays taken in March 1998 showed no active pulmonary disease. During VA cardiology exercise tolerance testing in May 1998, testing was stopped after six minutes due to chest pain, which was relieved by rest. In February 1999, the Veteran reported worsening chest pain, particularly with inhaling. He suggested that the pains were related to inhaling fumes during service.

The evidence that has been added to the claims file since the March 2001 Board decision includes additional medical records and statements from the Veteran. Notes from the Veteran's contacts with a Vet Center were added to the claims file in February 2008. In January 1995, the Veteran sought from the Vet Center assistance in locating subsidized housing. At that time, he indicated that he was medically sound except for a recent history of breathing and chest problems.

In March 1997, the Veteran completed a VA Persian Gulf Registry form and underwent an examination for that registry. The form and examination report appear to have been added to the Veteran's claims file in late 2001 or in 2002. In the March 1997 examination, the Veteran reported having a sore throat and a cough. He indicated that the sore throat had its onset in March 1996. The examiner found that the Veteran had acute bronchitis.

In a January 2008 claim, the Veteran sought service connection for chronic chest pain and pressure. He asserted that the chest condition and other claimed conditions had continued and worsened through the present. Additional records of VA and private medical treatment have been added to the claims file since March 2001. Those records do not reflect any complaints of, or treatment for, chest pain.

The evidence of record in March 2001 showed that in the late 1990s the Veteran reported chest pain, and a physician thought it possible he had costochondritis that was causing the pain. The medical evidence considered in 2001 did not contain any claim or indication that the Veteran experienced chest pain during service. That evidence did not address whether the symptoms reported in the late 1990s were related to any disease, injury, or other events during service. The old evidence indicated that the Veteran had intermittent chest pain with possible costochondritis. The evidence did not show chest pain to an extent that would warrant a 10 percent or greater rating. Under the Rating Schedule, injury of the thoracic muscles of respiration must be at least moderate to warrant a 10 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5321 (2011).

The evidence added since March 2001 adds the information that the Veteran had chest complaints in 1995 and acute bronchitis in 1997, and adds the Veteran's 2008 assertion that he had ongoing chest pain that worsened over time. The new evidence, considered by itself or in combination with the old evidence, does not address whether the Veteran experienced chest pain during service. That evidence does not include any medical evidence addressing the likelihood of a connection between post-service chest symptoms and any events during service. The evidence does not help to show that a disorder manifested by chest pain has ever been manifest to a degree of 10 percent disabling or more. The new evidence does not support any previously unproven element of the claim for service connection for chest pain, including as due to an undiagnosed illness. Thus, the new evidence does not meet even the low threshold for evidence to be material. In the absence of evidence that is both new and material, the Board denies the request to reopen the claim.

Generalized Joint Pain, Muscle Aches, and Numbness,
including Bilateral Elbow Disability

In the August 1998 rating decision, the RO denied service connection for generalized joint pain with generalized muscle aches and numbness as due to an undiagnosed illness. The Veteran appealed that decision to the Board. In the March 2001 rating decision, the Board denied generalized joint pain, muscle aches, and numbness, all secondary to undiagnosed illnesses.

In March 2006, the Veteran requested benefits for disorders affecting the joints and muscles. In an August 2006 rating decision, the RO denied reopening of a previously denied claim for service connection for generalized joint pain with generalized muscle aches and numbness as due to an undiagnosed illness. The Veteran did not file an NOD with the August 2006 rating decision, and that decision became final.

In January 2008, the Veteran sought compensation for all over body weakness and aches, and pain in the joints, especially both elbows. In a July 2008 rating decision, the RO denied reopening of a previously denied claim for service connection for "generalized joint pain with generalized muscle aches and numbness as due to an undiagnosed illness now claimed in bilateral elbows." The Veteran appealed the July 2008 rating decision.

The most recent final disallowance of the issue on any basis was the August 2006 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

The RO and the Board have addressed issues of service connection for claimed disorders affecting specific areas, including the right shoulder, chest, low back, right knee, shins, and toes. Issues regarding the chest, low back, and shins presently are before the Board, and are addressed in other parts of this decision. Issues regarding the right shoulder, right knee, and toes are not before the Board.

The evidence that was in the file in August 2006 includes service treatment records, post-service medical records, and statements from the Veteran. The Veteran's service treatment records reflect instances of treatment for injuries and symptoms involving specific joints and muscle groups. In a September 1987 service entrance examination, the examiner noted that the Veteran had mild flat feet that were asymptomatic. In November 1987, the Veteran received treatment for left Achilles' tendonitis. In February 1988, he received treatment for a smash injury of the right fourth finger. In April 1988, he was seen for right foot pain after playing soccer. In June 1988, the Veteran was found to have shin splints. In October 1988, the Veteran reported left heel pain after jumping off of a vehicle. The clinician's impression was a bruised heel. In December 1988, a clinician assessed the Veteran's left calf pain as injured muscle. In June 1989, the Veteran was seen for right knee pain after a collision between his knee and the knee of another soldier. In September 1989, the Veteran received treatment for a smash injury of the left middle finger. The Veteran had a periodic medical examination in March 1990. The examiner checked normal for the condition of all musculoskeletal areas and all other areas. In June 1990, the Veteran received treatment for right shoulder pain. The clinician's assessment was acute strain. The Veteran was seen for right shoulder pain again in August 1991. The Veteran's service treatment records do not contain a report of any service separation examination.

A few years after service, in March 1997, the Veteran completed a VA Persian Gulf Registry form and underwent an examination for that registry. On the form, it was indicated that joint pain had begun in February 1991. The examination notes indicate that joint pain that had been present since November 1996.

In a June 1997 statement, the Veteran reported progressive weakness in his legs, feet, hands, arms, shoulders, and thighs. He reported having all over migratory joint pain, muscle aches, weakness, and numbness. He also reported stiffness in the mornings and after prolonged sitting. He related almost constant numbness in his arms, and episodes of a pin-like feeling in the arms. He also reported having shin splints and similar symptoms in his knees and hands.

The Veteran had a VA joints examination in June 1997. He reported having been diagnosed with shin splints during service. He stated that presently he had pain in his shins with prolonged jogging or standing. He related having episodes of low back pain during and since service. He reported episodes of right shoulder pain. He indicated that he exercised regularly, jogging and doing calisthenics. The examination report did not reflect any report of generalized or migratory joint or muscle symptoms. The examiner noted evidence of mild discomfort to palpation of the lower lumbar paraspinal muscles. The Veteran had a full range of motion of the lumbar spine. His right shoulder had a full range of motion and full strength, with complaints of discomfort at the terminal ranges of motion. The Veteran reported discomfort on palpation of the tibias. There were full and painless ranges of motion of the knees and ankles. On x-rays, the lumbosacral spine was unremarkable. On tibia and fibula x-rays, a finding on the right fibula was described as raising a question of fracture versus sinus tract.

In March 1998, the Veteran had a VA examination to address complaints including chronic fatigue and generalized joint and muscle symptoms. The Veteran reported problems with his right shoulder and right knee, and shins. He denied generalized muscle weakness or aches. On examination, x-rays of the Veteran's right shoulder and right knee were unremarkable. The examiner provided findings regarding the Veteran's chest, low back, right shoulder, right knee, shins, and feet. In a March 1998 VA neurological examination, the Veteran reported having intermittent memory loss, decreased concentration, headaches, dizziness, and chronic fatigue since service. Neurological examination was normal.

The Veteran had a VA joints examination in December 2001. The examination addressed the Veteran's right shoulder, shins, left foot, elbows, forearms, and spine. With respect to the elbows and forearms, the Veteran reported a two year history of pain in both forearms and elbows. He indicated that he received steroid injections to treat the pain. The examiner found no tenderness around the Veteran's elbows, and no evidence of pain when making a fist. The Veteran reported pain in the elbows with squeezing the examiner's fingers. Reflexes were active. There was no evidence of sensory loss to pinprick in the extremities. The examination stated that the Veteran's complaints and physical examination were not consistent with any organic disease.

In June 2002, the Veteran had a VA joints examination. The examiner stated that the Veteran's complaints did not represent objective evidence of disability. The examiner opined that an undiagnosed illness had not manifested to a compensable degree.

The Veteran submitted copies of labels of pain medications prescribed for him in 2004 through 2006. He indicated that the medications were for pain in his elbows and right ankles. An MRI of the Veteran's left elbow, performed at a private facility in December 2004, showed tendon thickening compatible with tendinosis/chronic tendinitis versus the sequelae of a previous injury. A private treatment record indicates that in April 2005 the Veteran had emergency care for a right ankle injury, with fracture. An August 2005 MRI of the right ankle showed tendinosis/chronic tendinitis, described as most likely relating to previous trauma.

In a March 2006 statement, the Veteran reported having pain in both elbows and weakness in both ankles. He reported having twisted his right ankle at work a year ago. He indicated that he perceived weakening of all of his muscles and joints.

In an April 2006 statement, the Veteran asserted that all of his joints and muscles were weakening and were prone to injury. He stated that he had a twisting injury of his ankle in April 2005, and that the ankle did not heal. He reported that he had ongoing pain in both ankles and both elbows.

The evidence that has been added to the file since August 2006 includes more recent medical records and additional statements from the Veteran. Records from private treatment in 2006 reflect that the Veteran was found to have epicondylitis in both elbows. He reportedly underwent arthroscopic lateral release surgery on the right elbow. In September 2006, he underwent arthroscopic surgery, with debridement, on the left elbow.

In a January 2008 statement, the Veteran wrote that he had all over body weakness and aches. He reported pain in his joints, especially his right and left elbows. He stated that he had surgery on both elbows in July 2006 and September 2006. 

In VA outpatient care in January 2008, the Veteran reported pain in multiple joints, including both elbows and both ankles. He related the history of the 2005 ankle injury and of arthroscopic surgery on both elbows. 

Medical records added to the claims file since August 2006 provide new information about the existence and nature of current disability of both of the Veteran's elbows. Without those records, there was uncertainty as to whether the Veteran had current bilateral elbow disability. That new evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's bilateral elbow disability. Therefore, that new evidence is material to the claim for service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, including as secondary to an undiagnosed illness.

As new and material evidence has been received, the Board reopens the claim. The assembled evidence leaves questions that warrant the development of additional evidence. The Board will remand the reopened claim for such development, as described in the remand portion of this decision, below.

Chronic Fatigue

In the August 1998 rating decision, the RO denied service connection for chronic fatigue as due to an undiagnosed illness. The Veteran filed an NOD with that rating decision. In February 1999, the RO issued an SOC. In March 1999, the RO received a substantive appeal from the Veteran. The substantive appeal listed as appealed some, but not all, of the issues addressed in the SOC. The substantive appeal did not address the issue of service connection for chronic fatigue.

In the March 2001 decision, the Board found that the Veteran did not file a substantive appeal pertaining to several service connection claims, including that for chronic fatigue. The Board dismissed the appeal with respect to service connection for chronic fatigue. Therefore, the August 1998 rating decision denying service connection for chronic fatigue became a final decision.

In January 2008, the Veteran again sought service connection for chronic fatigue. In a July 2008 rating decision, the RO denied reopening of the previously denied claim for service connection for chronic fatigue. The Veteran initiated and perfected an appeal of the July 2008 rating decision. The only final disallowance of the Veteran's claim service connection for chronic fatigue is the August 1998 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

The evidence that was in the claims file in August 1998 includes service treatment records, reports of VA examinations, and statements from the Veteran. The service treatment records are silent for complaints of fatigue. After service, in a June 1997 statement, the Veteran asserted that he had chronic fatigue syndrome. He stated that experienced daily, constant, and worsening tiredness and fatigue. He indicated that he felt tired all over his body and all of the time, regardless of how much sleep and rest he got. He stated that his fatigue made him unable to walk for prolonged periods or to exercise.

On a VA joints examination in June 1997, the Veteran reported that he jogged, sometimes more than one mile. On VA chronic fatigue syndrome examination in March 1998, the Veteran indicated that he worked for the U.S. Postal Service as a letter carrier. At the time of the examination, the Veteran denied any fatigue. The examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue. On VA neurological examination in March 1998, the Veteran reported having chronic fatigue since he served in the Persian Gulf War. The examiner listed diagnoses including chronic fatigue syndrome. On a VA mental disorders examination in April 1998, the Veteran reported that during the final months of his active service he experienced sensations of fatigue. He indicated that during service he did not seek treatment for that issue. The examiner noted that the Veteran had suffered from symptoms of excessive fatigue.

The evidence that has been added to the file since the August 1998 rating decision includes additional post-service medical records and additional statements from the Veteran. In March 1997, the Veteran completed a VA Persian Gulf Registry form and underwent an examination for that registry. The form and examination report appear to have been added to the Veteran's claims file in late 2001 or in 2002. The registry form and examination report do not specifically address fatigue.

In a January 2008 statement, the Veteran requested to reopen claims for service connection for disorders including persistent, chronic fatigue. He indicated that he felt tired and drained all the time. He asserted that the chronic fatigue and other disorders resulted from his Persian Gulf service, and had continued and worsened over time.

The evidence of record in August 1998 included the Veteran's assertion that he began to experience fatigue during service, but did not seek treatment. In the old evidence there was evidence both for and against the Veteran's assertion that he currently has chronic fatigue. One VA examiner diagnosed chronic fatigue syndrome, another concluded that the Veteran did not meet the criteria for such a diagnosis. The Veteran reported that fatigue made him unable to exercise, but other times reported that he exercised. The mixed information in the old evidence did not successfully establish that the Veteran's chronic fatigue, if existent, had ever been manifest to a degree of 10 percent disabling or more. Under the Rating Schedule, chronic fatigue syndrome is considered incapacitating only while it requires bed rest and treatment by a physician. A 10 percent rating is assigned for chronic fatigue syndrome that waxes and wanes but results in periods of incapacitation of at least one but less than two weeks total duration per year, or if symptoms are controlled by continuous medication. 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011). The old evidence did not show any treatment for fatigue.

The evidence added to the claims file since August 1998, considered by itself or in combination with the old evidence, does not help to show that fatigue symptoms began during service. The new evidence does not help to show that the Veteran currently has chronic fatigue. Like the old evidence, the new evidence contains accounts of the Veteran exercising and working full time. The newly received medical evidence does not contain any finding or notation that the Veteran has chronic fatigue. The new evidence does not show treatment for fatigue, and thus does not help to show that any fatigue has ever manifested to a degree of 10 percent disabling or more. The new evidence does not support any previously unproven element of the claim for service connection for chronic fatigue, including as due to an undiagnosed illness. Thus, the new evidence does not meet even the low threshold for evidence to be material. In the absence of evidence that is both new and material, the Board denies the request to reopen the claim.

Hearing Loss

In January 2008, the Veteran requested service connection for bilateral hearing loss. In the July 2008 rating decision, the RO denied service connection for bilateral hearing loss. The Veteran initiated and perfected an appeal from that decision.

Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

Organic diseases of the nervous system, such as sensorineural hearing loss, are among the listed chronic disabilities that are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records indicate that his primary duty was as a cannon crewmember. During service, the Veteran had audiological testing in September 1987, May 1988, and March 1990. At each of those times, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all 10 decibels or lower bilaterally. Speech recognition was not tested. The March 1990 testing report contained a notation that the Veteran was routinely exposed to hazardous noise. In May 1990, the Veteran received outpatient treatment for ear pain. The clinician noted cerumen impaction, and cleaned both ears through irrigation.

After service, a Persian Gulf registry form the Veteran completed in March 1997 includes his report of earache, with onset in April 1996. The examination for the registry revealed bilateral cerumen. Reports of VA medical examinations in June 1997 and March 1998 do not show any complaint regarding hearing.

In VA outpatient treatment in January 2008, the Veteran reported a six month history of hearing problems in both ears, worse in the left. He indicated that his service duties were in artillery. The treating clinician stated that hearing impairment was not noticeable clinically. The clinician observed a partial cerumen impaction in the right ear.

The Veteran had a VA audiology examination in June 2008. He reported that his family members had to repeat what they said to him, and that he had to press a telephone to his ear harder to hear better. On audiometric examination, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged from 0 to 15 decibels in the right ear and 5 to 10 decibels in the left ear. Speech recognition scores were 100 percent bilaterally. The examiner found that the Veteran had normal hearing, and did not have hearing loss.

The Veteran does not have hearing impairment that is considered a disability for VA compensation purposes. The Board therefore denies the claim for service connection for hearing loss.

Tinnitus

In January 2008, the Veteran requested service connection for tinnitus. In the July 2008 rating decision, the RO denied service connection for tinnitus. The Veteran initiated and perfected an appeal from that decision.

A audiogram report from the Veteran's service, in March 1990, contains a notation that the Veteran was routinely exposed to hazardous noise. The Veteran's service medical records do not contain any complaint of tinnitus. The reports of VA medical examinations in 1997 and 1998 do not reflect any complaint of tinnitus.

In a January 2008 claim, the Veteran sought service connection for tinnitus. The Veteran had a VA audiology examination in June 2008. The examiner reported that there was no history or complaint of tinnitus. 

While the Veteran filed a claim for service connection for tinnitus, medical treatment and examination records from during and after service do not show any reports of tinnitus. The Veteran's failure to report tinnitus during examinations, including audiology examinations, is in conflict with his 2008 claim for tinnitus. On the question of whether the Veteran currently has tinnitus, the evidence from examinations is more credible than the 2008 claim. The preponderance of the evidence, then, indicates that the Veteran does not have tinnitus. The Board therefore denies service connection for tinnitus.

Tinea Pedis with Onychomycosis of Toenails

The Veteran is seeking a disability rating higher than the existing 10 percent rating for his service-connected tinea pedis with onychomycosis of toenails. He submitted in January 2008 a request for an increased rating. He appealed the July 2008 rating decision continuing a 10 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. In considering disability ratings, VA interprets medical examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2 (2011). VA resolves any reasonable doubt regarding the degree of disability in favor of the claimant. 38 C.F.R. § 4.3 (2011). Where there is a question as to which of two evaluations apply, VA assigns a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7 (2011). VA evaluates functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the Veteran's tinea pedis with onychomycosis under 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806. Under Diagnostic Code 7813, dermatophytosis, including tinea pedis, is to be rated as scars or as dermatitis, depending upon the predominant disability. Fungal infections of the skin also are to be rated as scars or as dermatitis, depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7820. VA evaluates dermatitis under Diagnostic Code7806, using the following criteria:

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period  ..................................... 60 percent

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period  .... 30 percent

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period  ........................... 10 percent

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period
   ......................................................... 0 percent

In his January 2008 claim, the Veteran asserted that his tinea pedis with onychomycosis continued to get progressively worse, with repeat fungus growth, itching, pain, and odor.

Records of VA outpatient treatment in January 2008 reflect that mild onychomycosis of the first toes recurred after Lamisil.

The Veteran had a VA skin examination in February 2008. He reported having had tinea pedis since service. He indicated that the condition mostly affected the toenails and the spaces between the toes. He stated that he had been treated several times with the antifungal medication Lamisil, in oral tablets and in ointment form. He reported that over the preceding twelve months he had used Lamisil topical cream twice daily. He stated that he had no side effects from the medication. He reported that the symptoms cleared when he used the Lamisil oral tablet, but the symptoms later recurred, intermittently. He stated that the disorder was not progressive. He related that the disorder was associated with irritation, itching, and sometimes pain. He did not report any systemic symptoms.

The examiner observed a few scaly patches in the spaces between the toes. Both the big and little toenails were affected with the fungal infection. There was minimal discoloration and minimal deformity. The affected areas were less than 1 percent of the total body area. There was no active skin lesion in the exposed skin area. The examiner indicated that there was no functional impairment from the disorder.

The treatment and examination records show that the Veteran's tinea pedis with onychomycosis does not affect 20 percent or more of his entire body. The disorder is treated with oral or topical antifungal medication, and not with systemic therapy such as corticosteroids or other immunosuppressive drugs. The manifestations of the disorder thus do not meet or approach the Rating Schedule criteria for a rating higher than the existing 10 percent rating. The Board therefore denies the appeal for a higher rating.

The Board has considered whether the Veteran's tinea pedis with onychomycosis presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). In addition, there is no indication that the disorder has markedly interfered with employment or has required periods of hospitalization. Consequently, referral for extraschedular consideration is not warranted.


ORDER

The request to reopen a claim for service connection for headaches, including as secondary to an undiagnosed illness, is denied.

The Veteran having failed to perfect an appeal, the claim to reopen a previously denied claim for service connection for bleeding gums, including as secondary to undiagnosed illness, is dismissed.

The request to reopen a claim for service connection for chest pain, including as secondary to an undiagnosed illness, is denied.

The previously denied claim for service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, including as secondary to an undiagnosed illness, is reopened.

The request to reopen a claim for service connection for chronic fatigue, including as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating higher than 10 percent for tinea pedis with onychomycosis of toenails is denied.


REMAND

The Board has reopened the claim for service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, including as secondary to an undiagnosed illness, and. The reopened claim must be considered on its merits. In considering the claim, however, the development of additional evidence is warranted. The Board will remand the claim for the development of such evidence.

As of 2006, the Veteran had been diagnosed with epicondylitis of both elbows, and he underwent a surgery on each elbow. There is mixed evidence regarding the history of the bilateral elbow disability. The Veteran's service treatment records are silent for elbow complaints, but the Veteran's statements from as early as 1997 contain reports of symptoms in his arms and hands. The claims file contains records of the September 2006 left elbow surgery, but not of a reported July 2006 right elbow surgery. The Veteran authorized VA to obtain records of the surgeries from the private hospital where they were performed. On remand, the AMC or RO should request records again, this time specifically to include records of the right elbow surgery. The Veteran should receive a new VA medical examination with file review and opinions regarding the likely etiology of bilateral elbow disability. The Veteran contends that he has generalized joint and muscle symptoms. The examiner should also be asked to provide an opinion as to whether the Veteran has generalized joint, muscle, and/or neurological disability. If such disability is present, the examiner should describe the extent of the impairment it produces in the affected parts of the body.

The Veteran is seeking service connection for PTSD, claimed as resulting from experiences during his service. The Veteran's service treatment records are silent for mental health complaints. In an April 1998 VA mental disorders examination, the Veteran reported that during his Persian Gulf service on a cannon crew he fired shells at the enemy. He stated that he was concerned about possible enemy counter attacks, but that these did not occur. The examiner concluded that in 1998 the Veteran had no psychiatric pathology. In VA outpatient treatment in January 2008, a screening for PTSD was positive. VA mental health treatment was recommended, but there is no indication that such treatment occurred. Information in the file raises the possibility of a diagnosis of PTSD, but leaves unresolved whether the Veteran has diagnosable PTSD, or any other current mental disorder related to his experiences during service. The Board will remand the issue for a VA mental disorders examination to address those questions. If the examiner finds that the Veteran has PTSD related to a stressor during service, the AMC or RO should readjudicate the claim, and should make a finding as to whether or not the Veteran engaged in combat with the enemy.

With respect to the Veteran's claim for service connection for a low back disorder, 
the Veteran essentially contends that he had low back pain during service and after service, and that he has a chronic low back disorder that began during service. The Veteran's service treatment records do not show complaints regarding his low back. The records do not contain a report of any service separation examination. After service, on VA examination in June 1997, the Veteran reported that he had onset of low back pain during service, after heavy lifting in his duties in an artillery crew. He stated that during service he did not report or seek treatment for his low back pain. He reported that after service he eventually, in August 1996, saw a family physician for his low back pain. He stated that he had intermittent low back pain, especially with heavy lifting.

The claims file does not contain records of the private treatment the Veteran reported, and there is no indication that those records were sought. As the records could pertain to the history of the Veteran's low back disability, the Board will remand the issue for efforts to obtain those records.

In the June 1997 VA examination, the examiner found that the Veteran did not have active objective low back pathology, and concluded that any symptoms during service had resolved. On VA examination in March 1998, the examiner found that the Veteran had active lumbosacral strain. The 1998 examiner did not receive the Veteran's claims file for review, and did not provide an opinion regarding the likely etiology of the current low back disorder. On remand, the Veteran should have a new VA examination of his back, with review of the claims file and an opinion as to the likelihood that current low back disability is causally related to events during the Veteran's service.

The Veteran is seeking service connection for chronic diarrhea claimed as related to his service. His service treatment records are silent for digestive system complaints. He has not had a VA examination that addressed his diarrhea service connection claim. The Veteran had service in Saudi Arabia in parts of 1990 and 1991. Some of the claims for which he has claimed service connection have been addressed as claims for disabilities due to undiagnosed illnesses, under 38 C.F.R. § 3.317. The regulations regarding such claims indicate that irritable bowel syndrome is an example of a medically unexplained chronic multisymptom illness, and that gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness. 38 C.F.R. §§ 3.317(a)(2)(B), 3.317(b). The Board will remand the issue for a VA medical examination with file review, findings as to the persistence and severity of any diarrhea, and an opinions as the likelihood that any current disorder manifested by diarrhea is causally related to service. 

In a May 1997 claim, the Veteran requested service connection for pain in both shins. In the February 1998 rating decision, the RO denied service connection for shin splints. The Veteran filed an NOD with the RO rating decisions of February 1998 and August 1998. He did not specify which issues he was appealing. In an SOC issued in February 1999, the addressed most of the service connection claims denied in the February and August 1998 rating decisions, but did not address the shin splints claim. In discussing the issue of service connection for generalized joint and muscles symptoms as due to an undiagnosed illness, the RO noted that the Veteran subjectively reported pains in several listed areas including the shins, and that those separate areas had been or were being rated separately. It does not appear that the RO combined the shin splints issue with the generalized joint and muscle symptoms issue. Thus, the RO has not issued an SOC that addresses the shin splints claim.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant an SOC. 38 U.S.C.A. § 7105(d) (West 2002). The Court has indicated that, when a claimant submits an NOD, and the RO does not issue an SOC, the Board should remand the matter to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the shin splints service connection issue to the RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Request from Palisades General Hospital in Englewood, New Jersey, all records of treatment of the Veteran from January through December 2006, with particular attention to any records of right elbow surgery performed in or around July 2006. Associate all records obtained with the Veteran's claims file.

3. Ask the Veteran to identify the name and if possible address of the family physician he saw for low back pain in 1996. Obtain the Veteran's treatment records from that physician. Retain records of all efforts to obtain the records, and associate all records obtained with Veteran's claims file.

4. Schedule the Veteran for a VA medical examination, by a physician, to address the likely etiology of current bilateral elbow disability, and the existence and extent of any current disability manifested by generalized pain, weakness, and/or numbness of the joints and/or muscles. Provide the examiner the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide findings and opinions responding to the following:

A. Is it at least as likely as not (a 50 percent or greater probability) that the current bilateral elbow disability is causally related to service?

B. Does the Veteran have disability that is manifested by generalized pain, weakness, and/or numbness of the joints and/or muscles?

C. If the Veteran has such disability, please describe the nature and severity of the impairments that the disability produces in the affected parts of the body.

The examiner should explain the rationale for the opinions expressed.

5. Schedule the Veteran for a VA mental disorders examination to address the nature and likely etiology of any current PTSD or other mental disorder. Provide the examiner the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should determine whether the Veteran currently has PTSD, and whether he currently has any other mental disorder. If the examiner finds that the Veteran has PTSD, the examiner should express an opinion as to whether the PTSD is linked to a stressor or stressors the Veteran experienced during military service. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, the examiner confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.

If the examiner finds that the Veteran does not have PTSD, but does have a current mental disorder, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current mental disorder is causally related to events and experiences during the Veteran's service. The examiner should explain the rationale for the opinions expressed.

6. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current low back disorder. Provide the examiner the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for each current low back disorder. For each current low back disorder, the Veteran should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally related to disease, injury, or other events during the Veteran's service. The examiner should explain the rationale for the opinions expressed.

7. Schedule the Veteran for a VA medical examination to address the existence, extent, and likely etiology of any current disability manifested by diarrhea. Provide the examiner the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide findings and opinions responding to the following:

A. Does the Veteran have chronic diarrhea?

B. If the Veteran has chronic diarrhea, what does he report is the frequency of episodes of bowel disturbance? What does he report is the frequency of abdominal distress?

C. If the Veteran has chronic diarrhea, is it at least as likely as not (a 50 percent or greater probability) that the current chronic diarrhea is causally related to service?

The examiner should explain the rationale for the opinions expressed.

8. After completion of the above, the AMC or RO should review the expanded record and determine if the Veteran's claims can be granted, to include service connection for shin splints. If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


